FIRST POTOMAC REALTY TRUST

FORM OF RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT, is entered into as of      , 200     (the
“Agreement”), by and between First Potomac Realty Trust, a Maryland real estate
investment trust (the “Company”), and      (the “Recipient”). Capitalized terms
used but not otherwise defined in this Agreement shall have the respective
meanings set forth in the First Potomac Realty Trust 2003 Equity Compensation
Plan (the “Plan”).

WHEREAS, on      , 200     (the “Date of Grant”), the Compensation Committee
(the “Committee”) of the Board of Trustees (the “Board”) of the Company granted
the Recipient a Restricted Stock Award, pursuant to which the Recipient shall
receive shares of the Company’s Class A Common Stock, par value $.01 per share
(“Common Stock”), pursuant to and subject to the terms and conditions of the
Plan.

NOW, THEREFORE, in consideration of the Recipient’s services to the Company and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1. Number of Shares; Restrictions. The Company hereby grants the Recipient a
Restricted Stock Award (the “Stock Award”) of      shares of Common Stock (the
“Restricted Shares”) pursuant to the terms of this Agreement and the provisions
of the Plan. The Restricted Shares may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of and shall be subject to a risk of
forfeiture until the lapse of the Restricted Period, as defined in Section 2
below.

2. Lapse of Restrictions; Restricted Period. Except as otherwise provided in the
Recipient’s Employment Agreement with the Company, the restrictions set forth in
Section 1 above shall lapse and a portion of the Restricted Shares shall become
unrestricted and freely tradable only as follows: (i) 25% of the Restricted
Shares on the day (the “First Measurement Date”) on which the Total Return to
the Company’s shareholders for the period beginning      , 200      through the
First Measurement Date shall equal at least      % for ten (10) consecutive
Business Days; provided, however, the First Measurement Date shall not occur
later than      , 20     ;

(ii) 25% of the Restricted Shares on the day (the “Second Measurement Date”) on
which the Total Return to the Company’s shareholders for the period beginning
     , 200     through the Second Measurement Date shall equal at least      %
for ten (10) consecutive Business Days; provided, however, the Second
Measurement Date shall not occur later than      , 20     ;

(iii) 25% of the Restricted Shares on the day (the “Third Measurement Date”) on
which the Total Return to the Company’s shareholders for the period beginning
     , 200     through the Third Measurement Date shall equal at least      %
for ten (10) consecutive Business Days; provided, however, the Third Measurement
Date shall not occur later than      , 20     ; and

(iv) 25% of the Restricted Shares on the day (the “Fourth Measurement Date”) on
which the Total Return to the Company’s shareholders for the period beginning
     , 200     through the Fourth Measurement Date shall equal at least      %
for ten (l0) consecutive Business Days; provided, however, the Fourth
Measurement Date shall not occur later than      , 20     .

In the event the First Measurement Date does not occur on or before      ,
20     , Recipient shall forfeit 25% of the Restricted Shares on that date. In
the event the Second Measurement Date does not occur on or before      ,
20     , Recipient shall forfeit 25% of the Restricted Shares on that date. In
the event the Third Measurement Date does not occur on or before      , 20     ,
Recipient shall forfeit 25% of the Restricted Shares on that date. In the event
the Fourth Measurement Date does not occur on or before      , 20     ,
Recipient shall forfeit 25% of the Restricted Shares on that date.

For purposes of this Agreement, Sections 2(i), 2(ii), 2(iii) and 2(iv) shall be
referred to collectively as the “Restricted Period” and “Total Return” shall
mean, for the applicable period, the cumulative total return for the Restricted
Shares over such period, as measured by (i) the sum of (a) the cumulative amount
of dividends paid in respect of the Restricted Shares for such period (assuming
that all cash dividends are reinvested in Common Stock as of the payment date
for such dividend, based on the closing price of a share of Common Stock on the
dividend payment date), and (b) an amount equal to (x) the closing price of a
share of Common Stock at the end of such period, minus (y) the closing price of
a share of Common Stock on      , 200     ($ ), divided by (ii) the closing
price of a share of Common Stock on      , 200     ($ ).

3. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock, and in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan. Notwithstanding the preceding sentence, if a Change of Control occurs,
all of the Restricted Stock shall become immediately unrestricted and freely
transferable by the Recipient on the date of the Change of Control.

4. Rights of Stockholder. From and after the Date of Grant and for so long as
the Restricted Stock is held by or for the benefit of the Recipient, the
Recipient shall have all the rights of a stockholder of the Company with respect
to the Restricted Stock, including but not limited to the right to receive
dividends and the right to vote such Restricted Stock. Dividends paid on
Restricted Stock shall be paid at the dividend payment date for the Common Stock
in cash or shares of Common Stock. Stock distributed in connection with a Common
Stock split or Common Stock dividend shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock has been distributed.

5. Termination of Employment. Except as otherwise provided in the Recipient’s
Employment Agreement with the Company, in the event that Recipient ceases to be
employed by the Company for any reason prior to the lapse of the Restricted
Period, then the Restricted Stock and any accrued but unpaid dividends that are
at that time subject to restrictions set forth herein shall be forfeited to the
Company without payment of any consideration by the Company, and neither the
Recipient or any of his or her successors, heirs, assigns, or personal
representatives shall thereafter have any further rights or interests in such
shares of Restricted Stock or certificates.

6. Miscellaneous.

(a) Entire Agreement. The Recipient’s Employment Agreement with the Company,
this Agreement and the Plan contain the entire understanding and agreement of
the Company and the Recipient concerning the subject matter hereof, and
supersede all earlier negotiations and understandings, written or oral, between
the parties with respect thereto.

(b) Conflicting Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are hereby
incorporated by reference into this Agreement. In the event of any conflict
between the provisions of this Agreement and the provisions of the Plan, the
provisions of the Plan shall govern. By signing this Agreement, the Recipient
confirms that he or she has received a copy of the Plan and has had an
opportunity to review the contents thereof. Notwithstanding anything in this
Section 6(b) to the contrary, the provisions of the Recipient’s Employment
Agreement with the Company shall supersede any provisions of the Plan and this
Agreement.

(c) No Guarantee of Continued Service. The Recipient acknowledges and agrees
that nothing herein shall be deemed to create any implication concerning the
adequacy of the Recipient’s services to the Company or any of its subsidiaries
or shall be construed as an agreement by the Company or any of its subsidiaries,
express or implied, to employ the Recipient or contract for the Recipient’s
services, to restrict the right of the Company or any of its subsidiaries to
discharge the Recipient or cease contracting for the Recipient’s services or to
modify, extend or otherwise affect in any manner whatsoever, the terms of any
employment agreement or contract for services that may exist between the
Recipient and the Company or any of its subsidiaries.

(d) Assignment and Transfer. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Recipient under this
Agreement may not be sold, assigned, encumbered, pledged, or otherwise
transferred except in the event of the death of the Recipient, by will or by the
laws of descent and distribution. In the event of any attempt by the Recipient
to sell, assign, encumber, pledge or otherwise transfer its rights and interests
hereunder, except as provided in this Agreement, or in the event of the levy or
any attachment, execution or similar process upon the rights or interests hereby
conferred, the Company may terminate the Restricted Shares by notice to the
Recipient, and the Restricted Stock and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company. This Agreement may be
assigned by the Company without the Recipient’s consent.

(e) Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.

(f) Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company or the Recipient will be deemed an original and all
of which together will be deemed the same agreement.

(g) Notices. Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the headquarters of
the Company, and any notice to the Recipient shall be addressed to the Recipient
at the current address shown on the payroll of the Company, or

such other address as the Recipient may designate to the Company in writing
pursuant to the procedures of this Section 6(g). Any notice shall be given by
personal delivery, by first class U.S. Mail, or by facsimile.

(h) Amendments. Subject to the provisions of the Plan, this Agreement may be
amended or modified at any time by an instrument in writing signed by the
parties hereto.

(i) Governing Law. This Agreement and the rights of all persons claiming
hereunder will be construed and determined in accordance with the laws of the
State of Maryland without giving effect to the choice of law principles thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              FIRST POTOMAC REALTY TRUST    By:
   RECIPIENT

Attest:
    —  
 
       

64887.000020 RICHMOND 1786409v2

